Exhibit 10.2

EXECUTION COPY

 

AMENDMENT NO. 1 TO MANAGEMENT EQUITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO MANAGEMENT EQUITY AGREEMENT (this “Agreement”) is made
and entered into as of AUGUST 11, 2009, by and among Forest Products Holdings,
L.L.C., a Delaware limited liability company (the “Company”) and Duane C.
McDougall (the “Management Investor”) with the intention that it be effective as
of August 16, 2009 (the “Effective Date”).

 

Pursuant to that certain Management Equity Agreement, dated as of November 20,
2008, by and between the Company and the Management Investor the “Original
Agreement”), the Management Investor received on February 20, 2009 a grant of
8,972,980 Series C Common Units of the Company.  Capitalized terms used, but not
otherwise defined, herein shall have the meanings given to such terms in the
Original Agreement.

 

The Company and the Management Investor are executing and delivering this
Agreement in order to provide for certain amendments to the Original Agreement,
as set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Units Granted.  The parties hereby agree that, by his execution and delivery
hereof, the Management Investor is forfeiting a number of Series C Common Units
granted pursuant to the Original Agreement equal to  2,900,854 units (the
“Forfeited Units”), all of which were unvested as of the Effective Date. The
Forfeited Units  are forfeited by the Management Investor without any
consideration other than the provisions of this Agreement and the agreements
reached in connection with that certain Second Amendment to Employment
Agreement, dated as of the date hereof, by and between Boise Cascade Holdings,
L.L.C. and the Executive and Executive acknowledges and agrees that, from and
after the Effective Date, Executive has no further right, title and interest in
or to the Forfeited Units (including any increased appreciation in value
thereof).  As a result, from and after the Effective Date, the total number of
Series C Common Units held by the Management Investor pursuant to the Original
Agreement is 6,072,126; provided that, for greater certainty, the foregoing
total is exclusive of an additional 400,000 Series C Common Units granted to the
Management Investor pursuant to a Director Equity Agreement among the parties
dated April 3, 2006, as amended (the “Director Equity Agreement”), it being the
intention of the parties that this Agreement shall have no effect on the terms
of the Director Equity Agreement and the grant of Series C Common Units made
thereunder.  Executive represents and warrants, that immediately prior to the
forfeiture of the Forfeited Units accomplished hereby, Executive owned all
right, title and interest in and to the Forfeited Units, free and clear of all
liens and encumbrances, other than those liens and encumbrances created by the
Operating Agreement and the Original Agreement.

 


 

2.  Vesting.

 

a.  The parties acknowledge and agree that the number of Series C Common Units
which have vested pursuant to the terms of the Original Agreement to the
Effective Date is  3,171,272 Units.

 

b.  The remaining unvested Series C common Units held by the Management Investor
pursuant to the Original Agreement, as revised by Section 1 hereof, which totals
2,900,854 units, shall vest in accordance with the vesting schedule contained in
Section 2(c) of the Original Agreement between the date hereof and December 1,
2010.  For purposes of the preceding sentence the Management Investor shall be
deemed to be a continuing employee of the Company or its Subsidiaries so long as
he continues to act as the Chairman of the Board of Directors of its subsidiary,
Boise Cascade Holdings, L.L.C.

 

3.  Continued Existence of Operating Agreement and Original Agreement.  Each of
the Company and the Management Investor acknowledge and agree that, subject
solely to the express amendments to the Original Agreement contained herein, the
Operating Agreement and the Original Agreement remain in full force and effect
and that the Management Investor remains bound by the terms of such agreements
with respect to the Series C Common Units granted to him pursuant to the
Original Agreement.

 

4.  Complete Agreement.  This Agreement, together with the Original Agreement
and the Operating Agreement, constitute the entire agreement between the parties
hereto regarding the subject matter of this Agreement and supersede and preempt
any prior understandings, agreements or representations, written or oral, which
may have related to the subject matter hereof.  When used herein, “including”
means “including, without limitation” regardless of whether such or similar
terminology is actually used.

 

5.  Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile transmission or other electronic transmission),
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

6.  Further Assurances.  When and as requested by the Company, the Management
Investor shall, without further consideration, execute and deliver all such
instruments of conveyance and transfer and shall take such further actions as
the Company may reasonably deem necessary or desirable in order to effect the
partial forfeiture of his Series C Common Units provided for herein and to
otherwise carry out fully the provisions and purposes of this Agreement.

 

7.  Successors and Assigns.  This Agreement is intended to bind, inure to the
benefit of and be enforceable by the Company and the Management Investor and
their respective successors and permitted assigns.

 

-2-


 

8.   Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with the law of the State of Idaho, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Idaho or any other jurisdiction) that would cause the applications
of the law of any jurisdiction other than the State of Idaho.

 

9.   Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in a manner to be effective and valid under applicable law, but if
any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Agreement.

 

10.  Notices.  Any notice provided for in this Agreement must be in writing and
given in accordance with the notice provisions of the Original Agreement.

 

-3-


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

By:  /s/ David G. Gadda

Its: Vice President and Secretary

 

 

MANAGEMENT INVESTOR:

 

 

/s/ Duane C. McDougall

Name: Duane C. McDougall

 

-4-